Exhibit 10.2
 
 
RESTRICTED STOCK AWARD AGREEMENT
BIOSIG TECHNOLOGIES, INC.
2012 EQUITY INCENTIVE PLAN




1. Grant of Award.  Pursuant to the BioSig Technologies, Inc. 2012 Equity
Incentive Plan (the “Plan”) for Employees, Consultants, and Directors of BioSig
Technologies, Inc., a Delaware corporation (the “Company”), the Company grants
to
Gregory Cash
(the “Participant”)
an Award of Restricted Stock in accordance with Section 8 of the Plan.  The
number of Shares awarded under this Restricted Stock Award Agreement (this
“Agreement”) is 100,000 Shares (the “Awarded Shares”).  The “Date of Grant” of
this Award is May 31, 2017.
2. Subject to Plan.  This Agreement is subject to the terms and conditions of
the Plan, and the terms of the Plan shall control to the extent not otherwise
inconsistent with the provisions of this Agreement.  To the extent the terms of
the Plan are inconsistent with the provisions of the Agreement, this Agreement
shall control.  The capitalized terms used herein that are defined in the Plan
shall have the same meanings assigned to them in the Plan.  This Agreement is
subject to any rules promulgated pursuant to the Plan by the Board or the
Committee and communicated to the Participant in writing.
3. Vesting.  Except as specifically provided in this Agreement and subject to
certain restrictions and conditions set forth in the Plan, the Awarded Shares
shall be 100% fully vested on the Date of Grant.
4. Forfeiture of Awarded Shares.  The Awarded Shares shall be forfeited
immediately upon the Participant’s revocation of his release of claims against
the Company pursuant to Sections 6 and 8 of that certain General Release and
Severance Agreement, dated as of May 31, 2017 (the “Release Agreement”).  Upon
forfeiture, all of the Participant’s rights with respect to the forfeited
Awarded Shares shall cease and terminate, without any further obligations on the
part of the Company.
5. Restrictions on Awarded Shares.  Subject to the provisions of the Plan and
the terms of this Agreement, from the Date of Grant until the date the Awarded
Shares are no longer subject to the lock-up provisions of Section 14 hereof (the
“Restriction Period”), the Participant shall not be permitted to sell, transfer,
pledge, hypothecate, margin, assign or otherwise encumber any of the Awarded
Shares.  Except for these limitations, the Committee may in its sole discretion,
remove any or all of the restrictions on such Awarded Shares whenever it may
determine that, by reason of changes in Applicable Laws or changes in
circumstances after the date of this Agreement, such action is appropriate.
6. Delivery of Certificates.  The Company, as escrow agent, will hold the
Awarded Shares until the Restriction Period has expired without forfeiture
pursuant to Section 4.  The Awarded Shares will be released from escrow and
certificates for Awarded Shares free of restriction under this Agreement shall
be delivered to the Participant as soon as practicable after, and only after,
the Restriction Period has expired without forfeiture pursuant to Section 4.
7. Rights of a Stockholder.  Except as provided in Section 4 and Section 5
above, the Participant shall have, with respect to his or her Awarded Shares,
all of the rights of a stockholder of the Company, including the right to vote
the Shares, and the right to receive any dividends thereon.  Any
1

--------------------------------------------------------------------------------



stock dividends paid with respect to Awarded Shares shall at all times be
treated as Awarded Shares and shall be subject to all restrictions placed on
Awarded Shares; any such stock dividends paid with respect to Awarded Shares
shall vest as the Awarded Shares become vested.
8. Voting.  The Participant, as record holder of the Awarded Shares, has the
exclusive right to vote, or consent with respect to, such Awarded Shares until
such time as the Awarded Shares are transferred in accordance with this
Agreement; provided, however, that this Section 8 shall not create any voting
right where the holders of such Awarded Shares otherwise have no such right.
9. Adjustment to Number of Awarded Shares.  The number of Awarded Shares shall
be subject to adjustment in accordance with Section 13 of the Plan.
10. Specific Performance.  The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance.  The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.
11. Participant’s Representations.  Notwithstanding any of the provisions
hereof, the Participant hereby agrees that he or she will not acquire any
Awarded Shares, and that the Company will not be obligated to issue any Awarded
Shares to the Participant hereunder, if the issuance of such shares shall
constitute a violation by the Participant or the Company of any provision of any
law or regulation of any governmental authority.  Any determination in this
connection by the Company shall be final, binding, and conclusive.  The rights
and obligations of the Company and the rights and obligations of the Participant
are subject to all Applicable Laws, rules, and regulations.
12. Investment Representation.  Unless the Awarded Shares are issued in a
transaction registered under applicable federal and state securities laws, by
his or her execution hereof, the Participant represents and warrants to the
Company that all Shares which may be purchased and or received hereunder will be
acquired by the Participant for investment purposes for his or her own account
and not with any intent for resale or distribution in violation of federal or
state securities laws.  Unless the Shares are issued to him or her in a
transaction registered under the applicable federal and state securities laws,
all certificates issued with respect to the Shares shall bear an appropriate
restrictive investment legend and shall be held indefinitely, unless they are
subsequently registered under the applicable federal and state securities laws
or the Participant obtains an opinion of counsel, in form and substance
satisfactory to the Company and its counsel, that such registration is not
required.
13. Participant’s Acknowledgments.  The Participant acknowledges that a copy of
the Plan has been made available for his or her review by the Company, and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Award subject to all the terms and provisions thereof.  The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Agreement.
14. Lock-up Agreement.  The Participant agrees that he shall not be permitted to
sell, transfer, pledge, hypothecate, margin, assign, or otherwise encumber any
of the Awarded Shares prior to the date that is the one-year anniversary of the
Date of Grant.  In the event of the declaration of a stock dividend, a spin-off,
a stock split, an adjustment in conversion ratio, a recapitalization, or a
similar transaction affecting the Company’s outstanding securities without
receipt of consideration, any new, substituted, or additional securities which
are by reason of such transaction distributed with respect to any Awarded Shares
subject to this Section 14 shall also immediately be subject to this Section
14.  Appropriate adjustments to reflect the distribution of such securities or
property shall be made to the
2

--------------------------------------------------------------------------------



number and/or class of the Awarded Shares subject to this Section 14.  The
Participant’s obligations under this Section 14 shall remain in effect until the
earlier of (i) the date that is the one-year anniversary of the Date of Grant
and (ii) the date the Awarded Shares are forfeited pursuant to Section 4
hereof.  In order to enable this covenant to be enforced, the Participant hereby
consents to the placing of legends or stop transfer instructions with the
Company’s transfer agent with respect to any Awarded Shares or securities
convertible into or exercisable or exchangeable for Awarded Shares.
15. Law Governing.  This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Delaware (excluding any conflict of
laws rule or principle of Delaware law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).
16. No Right to Continue Service or Employment.  Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an Employee,
Consultant, or Director, or to interfere with or restrict in any way the right
of the Company or any Subsidiary to discharge the Participant as an Employee,
Consultant, or Director at any time.
17. Legal Construction.  In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.
18. Covenants and Agreements as Independent Agreements.  Each of the covenants
and agreements that are set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. 
The existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.
19. Entire Agreement.  This Agreement, together with the Plan and the Release
Agreement, supersede any and all other prior understandings and agreements,
either oral or in writing, between the parties with respect to the subject
matter hereof and constitute the sole and only agreements between the parties
with respect to the said subject matter.  All prior negotiations and agreements
between the parties with respect to the subject matter hereof are merged into
this Agreement.  Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, orally or otherwise, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement, the Release Agreement, or the Plan and that any
agreement, statement, or promise that is not contained in this Agreement, the
Release Agreement, or the Plan shall not be valid or binding or of any force or
effect.
20. Parties Bound.  The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.  No person shall be permitted to
acquire any Awarded Shares without first executing and delivering an agreement
in the form satisfactory to the Company making such person or entity subject to
the restrictions on transfer contained herein.
3

--------------------------------------------------------------------------------



21. Modification.  No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties.  Notwithstanding the preceding sentence, the Company may
amend the Plan to the extent permitted by the Plan.
22. Headings.  The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.
23. Gender and Number.  Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.
24. Notice.  Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:
a. Notice to the Company shall be addressed and delivered as follows:
BioSig Technologies, Inc.
12424 Wilshire Blvd., Suite 745
Los Angeles, CA 90025
Attn:  Secretary
Fax:  310-820-8115


b. Notice to the Participant shall be addressed and delivered as set forth on
the signature page.
25. Tax Requirements.  The Participant is hereby advised to consult immediately
with his or her own tax advisor regarding the tax consequences of this
Agreement, the method and timing for filing an election to include this
Agreement in income under Section 83(b) of the Code, and the tax consequences of
such election.  By execution of this Agreement, the Participant agrees that if
the Participant makes such an election, the Participant shall provide the
Company with written notice of such election in accordance with the regulations
promulgated under Section 83(b) of the Code.  The Company or, if applicable, any
Subsidiary (for purposes of this Section 25, the term “Company” shall be deemed
to include any applicable Subsidiary), shall have the right to deduct from all
amounts paid in cash or other form in connection with the Plan, any federal,
state, local, or other taxes required by law to be withheld in connection with
this Award.  The Company, in its sole discretion, may permit the Participant
receiving Shares issued under the Plan to pay the Company the amount of any
taxes that the Company is required to withhold in connection with the
Participant’s income arising with respect to this Award in whole or in part by:
(i) paying cash; (ii) electing to have the Company withhold otherwise
deliverable Shares having a Fair Market Value equal to the minimum statutory
amount required to be withheld; (iii) delivering to the Company already-owned
Shares having a Fair Market Value equal to the statutory amount required to be
withheld, provided the delivery of such Shares will not result in any adverse
accounting consequences, as the Company determines in its sole discretion; or
(iv) selling a sufficient number of Shares otherwise deliverable to the
Participant through such means as the Company may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount required
by law to be withheld.  The Company may, in its sole discretion, withhold any
such taxes from any other cash remuneration otherwise paid by the Company to the
Participant.


 [Remainder of Page Intentionally Left Blank.
Signature Page Follows]


4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.
COMPANY:
 
BIOSIG TECHNOLOGIES, INC.
 
 
By:  /s/ Kenneth Londoner                                
Name: Kenneth Londoner                                  
Title: Executive Chairman                                    
 
 
PARTICIPANT:
 
 
/s/ Gregory Cash                                                  
Signature
 
Name:  Gregory Cash
Address:  *                                                          



 

5